
	
		III
		111th CONGRESS
		2d Session
		S. RES. 580
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2010
			Mr. Schumer (for
			 himself, Mrs. Gillibrand,
			 Mr. Nelson of Florida, and
			 Mr. LeMieux) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the life and work of George
		  M. Steinbrenner of the State of New York.
	
	
		Whereas George M. Steinbrenner was born on July 4, 1930,
			 in Rocky River, Ohio, and died on July 13, 2010, at the age of 80;
		Whereas George M. Steinbrenner served the United States
			 for 2 years in the United States Air Force;
		Whereas George M. Steinbrenner owned the American Ship
			 Building Company, the dominant shipbuilding company in the Great Lakes region
			 during the existence of the company;
		Whereas, since 1973, George M. Steinbrenner was the
			 principal owner of the New York Yankees Major League Baseball franchise;
		Whereas, under the wise and astute leadership of George M.
			 Steinbrenner, the New York Yankees won 7 World Series Championships and 11
			 American League Championships;
		Whereas the New York Yankees, under the leadership of
			 George M. Steinbrenner, brought New Yorkers and New York Yankee fans across the
			 United States countless hours of joy rooting for the consistently competitive
			 teams that Mr. Steinbrenner helped assemble;
		Whereas George M. Steinbrenner was the longest-tenured
			 owner in Major League Baseball and became 1 of the most prominent personalities
			 in Major League Baseball;
		Whereas George M. Steinbrenner helped many civic causes,
			 including the United States Olympic Committee;
		Whereas George M. Steinbrenner was honored as both an
			 Outstanding New Yorker and as the Citizen of the
			 Year of Tampa, Florida;
		Whereas, under the leadership of George M. Steinbrenner,
			 the New York Yankees organization created a premier Spring Training facility,
			 and developed some of the greatest talent in Major League Baseball, in Tampa,
			 Florida;
		Whereas Legends Field, the Spring Training
			 facility of the New York Yankees in Tampa, Florida, was renamed
			 Steinbrenner Field in March 2008 in honor of Mr. Steinbrenner by
			 the Hillsborough County Commission and the Tampa City Council; and
		Whereas George M. Steinbrenner helped to grow the game of
			 baseball into a global sport, with Major League Baseball games now played in
			 Japan and Puerto Rico, and Major League Baseball players originating from over
			 20 countries: Now, therefore, be it
		
	
		That the Senate—
			(1)commemorates the
			 life and work of George M. Steinbrenner;
			(2)conveys the
			 condolences of the Senate to the family, friends, and colleagues of George M.
			 Steinbrenner;
			(3)recognizes the
			 continuing contributions of George M. Steinbrenner to the State of New York,
			 the State of Florida, and Major League Baseball; and
			(4)expresses
			 gratitude to George M. Steinbrenner for his significant contributions to the
			 State of New York, the State of Florida, and the New York Yankees.
			
